Title: To George Washington from Brigadier General Charles Scott, 16 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 16th 1778
          
          I recd a letter from Capt. Leavenworth last Night. he confirms the account of the imbarkation of the troops with this Difference he mentions Only five Brigads other Accts Say Seven.
          I am informd by a Deserter a Horsman from Simcoes Corps, who seems a Very intilligent fellow that one Brigade Marched the day before Yesterday From Near Fort Washington, and he Saw a large Number of men going of[f] from the Right of the Incampment among whom was the 71st Regiment of Hylanders who refusd to march, and  
            
            
            
            Laid down their Arms, and after Much Bustle and Noise Genl Sir William Erskin came up and told them that they wear not to march, but the others Moved on Towards York as he understood to imbark for the West Indies. Yesterday Morning before he left the Camp there was a general order for all the troops To git in their Cloths from the Wash, and have them Packed in the Knapsacks and be in Readiness To march at a munits warning. and that those On the Out Picquets had the Same orders both Horse & foot. he Says that he heard an officer Say that they wear going to the Jerseys. he Says that all the waggons has been Lately reparing and the Horses are all lately Shod—the officer that I mentiond In my letter of Yesterday, tells me that on his Way from York to Kings Bridg not fare below Fort Washington he met Six Pieces of Brass Cannon going towards York, with the Useal number of Artillery men. he also Saw many officers and a Considerable number of Stragling Soldiers with their Packs, which led him to believe that Some troops Had Marched the over Night and those officers was Sent to Bring on the Straglers. he Says that nothing has transpierd since the arival of the Packett not even an extract from the London paper But immediatly upon its arival the troops in Jersey and those advanced of Kings Bridg wear orderd inn. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        